Citation Nr: 0431427	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  97-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on need 
for regular aid and attendance or being housebound.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

3.  Entitlement to eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and September 1996 rating actions of 
the RO.  In the June 1994 rating decision, the RO denied 
entitlement to special monthly compensation based on need for 
regular aid and attendance, and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  In 
September 1996, the RO denied entitlement to specially 
adapted housing or special home adaptation grant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

In a May 2000 statement from the veteran, he requested a 
videoconference hearing before a Member of the Board at the 
RO in Oakland, California.  The record contains an August 
2003 report of contact between a staff member of the RO in 
Oakland, California, and the veteran's daughter, at which 
time the veteran's hearing request was discussed.  After 
consulting with veteran, his daughter indicated that he 
wished to have a videoconference hearing instead of an in-
person (i.e., Travel Board) hearing.  The RO staff member 
explained that a Travel Board hearing with a Veterans Law 
Judge (VLJ) could be scheduled for September 2003, but a 
videoconference hearing could not be scheduled until December 
2003.  The veteran's daughter then explained that they were 
attempting to obtain additional records to support the 
veteran's claim, which would not be ready in time for a 
hearing in September 2003.  

Nevertheless, the file contains correspondence dated in 
August 2003 from the RO in Oakland, California, to the 
veteran advising him of an in-person hearing with a Member of 
the Board, scheduled for mid-September 2003.  The record 
contains a notation that the veteran cancelled the hearing.  

In the most recent correspondence from the veteran, dated in 
December 2003, he indicated that this was the second time in 
two years that he was asking for a Board hearing, either in 
person or via videoconference.  Inasmuch as the appellant's 
hearing request was made fairly recently, he has not yet been 
scheduled for his requested hearing.  Considerations of due 
process mandate that the Board may not proceed with review of 
the claim on appeal without affording the appellant an 
opportunity for the requested hearing.  Therefore, a remand 
is required for the scheduling of a hearing before the Board, 
either via videoconference or in person with a traveling VLJ.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 
(e) (2004).

Accordingly, this case is REMANDED for the following action:

Initially, the RO should clarify whether 
the veteran wishes to be scheduled for a 
Travel Board hearing or a videoconference 
hearing before a Veterans Law Judge from 
the Board, at his local RO.  Having 
resolved that matter, the veteran should be 
scheduled for his requested Board hearing, 
in accordance with the procedures set forth 
at 38 C.F.R. § 20.704(a), pertaining to 
hearings before a VLJ, consistent with the 
veteran's request.  The RO should notify 
the veteran and his representative of the 
date of such hearing by sending a letter of 
notification to the veteran at his address 
of record, with a copy to his 
representative, and such notification 
should be documented and associated with 
the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


